Title: General Orders, 17 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 17th 1776.
Parole Philadelphia.Countersign Lancaster.


A Detachment consisting of one Major, three Capts. Six Subs. nine Serjeants, nine Corporals, three Drummers & Fifers and one hundred and twenty Privates to parade this evening at six o’clock, at the Bowling-Green; there to receive further orders from Major Brooks of Col. Webb’s Regiment, who is to take the command of this party.
Especial care is to be taken that the mens arms, and ammunition are in good order—each man to have his Twenty-four rounds of powder and ball, and to be furnished with seven days provisions.
